Australia is a founding
Member of the United Nations, and we have long
supported this Organization’s important role in world
affairs. The United Nations has many achievements to
celebrate in its sixtieth year. Equally, the sixtieth
anniversary places the shortcomings and indeed the
failings of the United Nations under a microscope for
all to see.
In approaching this occasion, the United Nations
and its Members have been presented with a challenge:
to find practical and workable ways to bring greater
security and prosperity to the people of the world
through a reformed United Nations system. This has
not been easy. The reform agenda is simultaneously
vast and urgent, with agreement on approaches
difficult — at times impossible — to achieve, as the
recent summit process made clear.
Australia welcomes the summit’s progress in
some important areas, particularly the agreement to
establish a Peacebuilding Commission to assist fragile
States, a field of endeavour where Australia has long
been active in its own region, as I have outlined in
previous addresses to the General Assembly. We also
welcome the fact that States have agreed for the first
time that the international community, through the
United Nations, has the responsibility to act to protect
populations from gross and systematic violations of
human rights.
We also welcome the call for early conclusion of
a comprehensive terrorism convention and early entry
into force of the International Convention for the
Suppression of Acts of Nuclear Terrorism.
We are pleased that, on development, the Summit
Outcome (resolution 60/1) recognizes what already
underpins Australia’s approach to development
assistance: that good governance, sound economic
policies, anti-corruption measures and trade
liberalization are critical elements in fighting poverty
and promoting economies and stable communities.
Australia has a proud record of assistance in these
areas, further underscored by our announcement last
week of an increase in Australia’s overseas aid
allocation to about 4 billion Australian dollars by
2010 — a doubling of aid from 2004 levels — as well
as generous contributions of 10 million Australian
dollars to the Democracy Fund and 3 million to the
Peacebuilding Fund over three years.
As a nation that strongly supports an ambitious
outcome of the Doha round of multilateral trade
negotiations and recognizes the crucial importance of
this to developing countries, Australia also welcomes
the pledge and challenge put forward by President
Bush a week ago (see A/60/PV.2): that the United
States is ready to eliminate all tariffs, subsidies and
other barriers if other nations do the same.
But alongside these welcome outcomes, many
questions and, in some cases, vast disappointments
remain. On arms control and non-proliferation, we
have absolutely nothing to show — an extraordinarily
poor outcome given a contemporary global security
environment in which proliferation threats are so
clearly evident.
The outdated ideology that too many delegations
brought to negotiations was a damningly deep
reflection on the intergovernmental process at the
United Nations. We did not grasp the opportunity
provided by the largest-ever gathering of world leaders
to produce a political declaration defining acts of
terrorism.
How can some nations continue to assert that the
deliberate maiming and targeting of civilians is
sometimes justified?
How is it — after atrocities in Sharm el-Sheikh,
Istanbul, Jakarta, Riyadh and on a daily basis in Iraq —
that some continue to employ double standards,
deceiving themselves into believing that such terrorists
could ever be considered to be “freedom fighters”?
This is not an argument about the merits of a
particular cause. It is about the moral imperative to
outlaw behaviour that offends civilization.
We were disappointed that the summit missed the
opportunity to make progress on Security Council
reform to ensure that the Council’s membership and
5

functioning match the priorities and the realities of this
century.
While the summit resolved to create a Human
Rights Council, the outcome document is
disappointingly short on detail. A new Human Rights
Council must overcome the credibility deficit that
plagues current human rights machinery and that sees
some of the most egregious human rights abusers
elevated to positions of leadership.
Australia will participate constructively in
negotiations on the shape of this new Council. We will
also more than double — to $650,000 — our
contribution to the Office of the High Commissioner
for Human Rights.
Finally, the management reforms agreed at the
summit are a step in the right direction, but they are
just that — one step.
The Secretary-General needs more authority and
flexibility to manage the United Nations. And — as
recent inquiries have highlighted in sobering detail —
the United Nations accountability, audit and oversight
systems must be massively strengthened. It will not be
easy, but we must address anew our failures.
The summit heralded an historic shift in our
thinking on humanitarian intervention, showing a
willingness to embrace a new mindset, one which
addresses our responsibility to watch out for each other
in times of need — our collective “responsibility to
protect”. Too often the world has stood by watching
humanitarian disasters unfold before international
machinery has creaked into action.
In Somalia, Bosnia, Rwanda and Kosovo, action
taken was too little, too late. Today, the situation in
Darfur epitomizes those shortcomings.
As the Summit Outcome makes clear, all States
have a responsibility to protect their own population
from egregious crimes such as genocide and crimes
against humanity. Where a population is suffering
serious harm, and the relevant State is unwilling or
unable to stop this, the principle of non-intervention
should yield to the collective responsibility to protect.
The Security Council must now rely on this new
consensus to respond more effectively to humanitarian
crises.
We have a responsibility to react faster to
situations of compelling human need, and we must do
more to help countries rebuild, recover and reconcile
after conflicts or disasters.
In the last year we have seen the people of
Afghanistan and Iraq exercise restored democratic
rights. The international community must continue
support for their transformations, help them to leave
behind the experience of brutal dictators and narrow
regimes, and ensure that progress and democracy take
root.
Ceding any ground in Iraq or Afghanistan to the
tyranny of terrorism and the violent suffering it brings
would be a backward step in our global campaign, a
campaign we continue to fight but have not yet won, as
the July terrorist attacks in London and the ongoing
terrorist menace in South-East Asia and elsewhere
make clear. There remains an urgent need for nations to
come together to confront terrorists in the battle of
ideas, contest extremist ideologies, and build greater
and more productive dialogue between faiths and
civilizations.
Australia is doing its utmost in our region to
tackle terrorism and the ideology that feeds it. United
Nations machinery must also play a part. Many
Member States still need assistance to implement
United Nations counter-terrorism standards and build
their counter-terrorism capabilities — the kind of
outcomes Australia is already pursuing in cooperation
with its regional partners. Leaders made some progress
in this direction last week but did not adopt the
Secretary-General’s counter-terrorism strategy.
Australia welcomed the General Assembly’s
adoption of the International Convention for the
Suppression of Acts of Nuclear Terrorism in April this
year. Our Prime Minister, John Howard, signed that
Convention for Australia at the summit. It is now
imperative that we redouble our efforts to conclude a
comprehensive convention against terrorism during
this session of the General Assembly. Closing the gaps
in the counter-terrorism legal framework is an essential
complement to our concerted efforts to prevent future
attacks and to prosecute those who commit terrorist
acts. Effective international efforts to criminalize such
acts are a vital step forward.
The world today is confronted by a menace not
envisaged at the time the Geneva Conventions were
drafted — terrorist organizations and their foot
soldiers, like those captured in Afghanistan, who bear
arms on a battlefield but pay no heed to the laws of
6

war, fight for no regular army, wear no uniform and
bear no recognizable insignia. Just as international law
evolved to deal with a scourge of another age —
piracy — so today a comprehensive convention against
terrorism is needed to help deal with these perpetrators
of terrorist acts.
The summit was a lost opportunity on
disarmament and non-proliferation. Multilateral non-
proliferation regimes are being tested now by a small
minority of Governments that flout the norms and
standards observed by the rest of the international
community and which in doing so imperil the security
of us all.
A dangerous new dimension to this global
challenge is the known ambition of terrorists to acquire
weapons of mass destruction. It is therefore imperative
that we take practical action against proliferation as it
occurs, through innovative measures such as the
Proliferation Security Initiative that complement and
reinforce multilateral regimes.
Earlier this year I saw firsthand the Review
Conference of the Parties to the Treaty on the
Non-Proliferation of Nuclear Weapons be thwarted by
a few countries determined to prevent consensus.
Australia — together with the overwhelming
majority of States — remains unwavering in its support
for the Non-Proliferation Treaty, and we will continue
to take a leading role in universalizing the Additional
Protocol on strengthening nuclear safeguards, making
it a precondition for the supply of uranium to non-
nuclear-weapon States.
It is not acceptable, in the current global climate,
that we have not started negotiations on a fissile
material cut-off treaty, a treaty which would reduce the
risk of leakage of fissile material to proliferators or
terrorists and would buttress nuclear disarmament
gains made to date.
I am pleased to be chairing the Comprehensive
Test-Ban Treaty Article XIV Conference this
afternoon, looking for ways to accelerate that Treaty’s
entry into force.
A firmer and more active Security Council role
on the issue of weapons of mass destruction is also
sorely needed.
Australia is a committed and long-term supporter
of the United Nations and of the vital role that it can
play in promoting international peace and security. We
have a proud record of contributing to United Nations
activities, funding and debates, extending back to its
formation in 1945.
But we are not an uncritical supporter. The need
to reform the United Nations has been a consistent
theme since I first addressed the General Assembly at
its fifty-first session in 1996. Such a need is all the
more compelling today.
The reality is that there continue to be States
failing or in precipitous decline for no reasons other
than poor leadership and poor governance — with
disastrous results for human lives. What does it say
when the international community proves to be
unwilling to act when misrule has caused life
expectancy to plunge in what was one of Africa’s most
promising countries — from around 63 years in the
early 1990s, to just under 34 years in 2004? Would
today’s United Nations be able to prevent another
Rwanda?
We and the publics of the world expect much of
the United Nations, and rightly so. The stakes are too
high in this complex and challenging security
environment to accept anything less. We all have a part
to play. There was some welcome progress at the
summit; but where we have fallen short we must
acknowledge it and be ambitious in pursuing more
meaningful reform. Large challenges loom before us.
We should approach them with a degree of realism.
Australia does not believe that the United Nations is
the answer to all the problems of the world. But the
Organization does have a role to play. When we call on
the United Nations, it must be able to fulfil that role
effectively and expeditiously. The publics of the world
expect nothing less.